DETAILED ACTION
This Office Action is in response to RCE filed January 12, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6-8, 10-12, 15-17 and 19-26 are are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claims 1 and 12, it is not clear whether the limitation “at least one cross-section” recited on line 11 of claims 1 and 12 suggest “one or more cross-section”, because (a) while the cross-section shown in Fig. 6 of current application may show the claimed features, another cross-section into or out of page direction would show a contiguous second dielectric layer 107 where there is no carbon nanotube layer 106, and no second dielectric layer 107 where there is the claimed carbon nanotube layer 106, (b) therefore, the claimed features would be present “in a cross-section” rather than “in at least one cross-section”, which can imply “in more than one cross-section”, and (c) in this case, the amended claim 1 including the phrase “in at least one cross-section” may also fail to comply with the written description requirement.
(2) Also regarding claims 1 and 12, it is not clear whether the limitation “each of the plurality of trenches is bordered by two second dielectric layer portions of the plurality of second dielectric layer portions on opposing vertical sides of each of the plurality of trenches (emphasis added)” recited on lines 13-15 of claims 1 and 12 implies that “each of the plurality of trenches is bordered by two second dielectric layer portions of the plurality of second dielectric layer portions on opposing vertical sides of each of the plurality of trenches” “in at least one cross-section”, because (a) Applicants did not originally disclose or show whether the plurality of trenches 110 in Fig. 3 of current application are bordered by two second dielectric layer portions in other cross-sections, and (b) in the into or out of page direction of Fig. 6 of current application, there is at most one trench that would be visible rather than “the plurality of trenches”.
(3) Further regarding claims 1 and 12, it is not clear whether “the two second dielectric layer portions comprise opposite lateral sides parallel to each other and to opposite sides of respective ones of the plurality of carbon nanotube layers portions” recited on lines 19-21 of claim 1 and on lines 16-18 of claim 12 implies that “the two second dielectric layer portions comprise opposite lateral sides parallel to each other and to opposite sides of respective ones of the plurality of carbon nanotube layers portions” “in at least one cross-section”, because Applicants did not originally disclose or show how the two second dielectric layer portions and the plurality of carbon nanotube layer portions are arranged in other cross-sections, and whether there are two second dielectric layer portions and a plurality of carbon nanotube layer portions in other cross-sections as discussed above.
(4) Still further regarding claims 1 and 12, it is not clear whether “each of the plurality of the contacts includes respective portions having a bottom surface on a top surface of an underlying one of the plurality of second dielectric layer portions” recited on lines 22-23 of claim 1 and on lines 19-20 of claim 12 implies that “each of the plurality of the contacts includes respective portions having a bottom surface on a top surface of an underlying one of the plurality of second dielectric layer portions” “in at least one cross-section” for the same reasons stated above.
(5) Still further regarding claims 1 and 12, it is not clear whether “an entire width of each of the respective portions overlaps an underlying one of the plurality of the plurality of carbon nanotube layer portions” recited on lines 25-27 of claim 1 and on lines 22-24 of claim 12 implies that “an entire width of each of the respective portions overlaps an underlying one of the plurality of the plurality of carbon nanotube layer portions” “in at least one cross-section” for the same reasons stated above.
Claims 2, 6-8, 10, 11 and 22-24 depend on claim 1, and claims 15-17, 19-21, 25 and 26 depend on claim 12, therefore, claims 2, 6-8, 10, 11, 15-17 and 19-26 are also indefinite.

Response to Arguments
Applicants’ arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Unless Applicants originally disclosed and showed the claimed features in more than one cross-sections, Applicants may consider claiming “in a cross-section” instead of “in at least one cross-section” to overcome the 35 USC 112(b) rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 8,785,911)
Horibe et al. (US 2005/0212014)
Jain et al. (US 8,698,226)
Barth (US 10,003,208)
Lee et al. (US 9,006,044)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        May 13, 2022